Supreme Court of Florida
                                   ____________

                                  No. SC17-1605
                                  ____________

                            CHADWICK WILLACY,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 23, 2018]


PER CURIAM.

      We have for review Chadwick Willacy’s appeal of the circuit court’s order

denying Willacy’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Willacy’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Willacy’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Willacy responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Willacy’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Willacy is not entitled to relief.

Willacy was sentenced to death following a jury’s recommendation for death by a

vote of eleven to one. Willacy v. State, 696 So. 2d 693, 694 (Fla. 1997).

Willacy’s sentence of death became final in 1997. Willacy v. Florida, 522 U.S.

970 (1997). Thus, Hurst does not apply retroactively to Willacy’s sentence of

death. See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Willacy’s motion.

      The Court having carefully considered all arguments raised by Willacy, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.


                                         -2-
An Appeal from the Circuit Court in and for Brevard County,
     William David Dugan, Judge - Case No. 051990CF016062AXXXXX

Linda McDermott of McClain and McDermott, Wilton Manners, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Lisa Maria Lerner, Assistant Attorney
General, West Palm Beach, Florida,

      for Appellee




                                      -3-